Citation Nr: 0532381	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-34 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a seizure disorder 
as a residual of a head injury.

3.  Entitlement to service connection for brain damage as a 
residual of a head injury.

4.  Entitlement to service connection for a headache disorder 
as a residual of a head injury.


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The RO has indicated that the veteran had active military 
service from June 1978 to June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that the veteran was granted service 
connection for degenerative disc disease of the lumbosacral 
spine in a rating decision dated in May 2005.  As the 
granting of service connection for this claim constituted a 
complete grant, this issue is no longer on appeal, and will 
therefore not be addressed in this decision.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


REMAND

The veteran contends that his claimed disabilities are a 
result of an in-service fall during training.  The veteran's 
service medical records (SMRs) are of record, and they show 
treatment following a fall, but show no injury to the head or 
neck.  Of record are VA treatment records for the period 
November 2001 to February 2005.  Those records make frequent 
reference to a severe head injury sustained by the veteran 
when he was attacked by gang members in 1987.  A treatment 
note dated in June 2003 also reported that the veteran 
presented in the emergency room after having been attacked by 
three men who pistol-whipped him in the right eye.  

The veteran has been afforded VA medical examinations in 
connection with these claims.  In the course of an August 
2003 examination, the veteran told the examiner that his 
seizure disorder began in service, though the veteran's SMRs 
do not show this.  The veteran also asserted to this examiner 
that he was seen at the VA outpatient clinic in Crown Point, 
Indiana in 1982, shortly after leaving military service, 
where he was given a complete workup, including an EEG that 
revealed a seizure disorder.  The Board notes that, aside 
from his SMRs, there are no medical records in the veteran's 
claims file dated earlier than November 2001.  The Board will 
therefore remand in an attempt to obtain any earlier records 
that may be available.  The veteran has asserted that all of 
his VA treatment has been at Crown Point, but, as he has 
often been reported to be a poor historian, attempts should 
be made to determine if there are additional records 
available at other VA or private facilities.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform the 
veteran and give him the chance to 
provide a copy of additional medical 
records.  The veteran should be 
specifically asked to submit any 
pertinent information or evidence 
that he may have in his possession.  
Of specific interest are treatment 
records from the VA outpatient 
clinic in Crown Point, Indiana or 
any other identified facility 
beginning in about 1982.

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

